Title: To James Madison from Edward Thornton, 12 May 1801
From: Thornton, Edward
To: Madison, James


Sir,Philadelphia 12th May 1801
The late Secretary of State General Marshall applied to me by a letter of the 4th of February in behalf of an American Citizen, named Pressly Thornton Cocke, and said to be impressed on board His Majesty’s Ship La Concorde, lying at Halifax. I transmitted accordingly the document which accompanied General Marshall’s letter to the Commander in Chief on the Halifax Station; And I have the honour of annexing a copy of Vice-Admiral Sir W. Parker’s answer. As a relation of the young man is a resident of Washington, and interested himself to procure his release, it may be desirable to him to learn the measures that have been taken, which perhaps he may chuse to second by an application to the American Agent in London. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). Enclosure 2 pp.; docketed by Wagner.



   
   Sir William Parker’s 17 Apr. letter to Thornton stated that since La Concorde was not part of the Halifax squadron but supposedly on channel service, he had forwarded the documents to the Admiralty.


